IN THE SUPREME COURT OF TEXAS


                                444444444444
                                 No. 04-0949
                                444444444444

           In re  IN RE  DOTY-MOORE TOWER SERVICES, INC., RELATOR


            4444444444444444444444444444444444444444444444444444
                      On Petition for Writ of Mandamus
             444444444444444444444444444444444444444444444444444


                                    ORDER


      1.    The Court abated the petition for writ of mandamus  February  4,
2005, to allow the parties to proceed  with  settlement  negotiations.   The
petition is abated until May 31, 2005, or further order of this  Court,  and
is removed from the Court's active  docket  subject  to  reinstatement  upon
proper motion.  All motions and other documents pending or filed are  abated
subject to being reurged in the event the petition  is  reinstated.   It  is
the responsibility of the parties to immediately  notify  this  Court  about
any changes in status in the settlement proceedings.

      2.    The Court requests that parties file a status report no later
           than May 31, 2005.

            Done at the City of Austin, this 4th day of February, 2004.


                                       Andrew Weber, Clerk
                                                         Supreme Court of
                                       Texas


                                       By_____________________________
                                           Nancy J. Vega, Deputy Clerk